DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makabe et al. (JP 06-256621 A) in view of Chen et al. (CN 103102640 A).
Regarding claims 1-3, 6-7, 10, 11:  Makabe et al. teach a color stability composition comprising sodium hypophosphite, hindered phenols AO-1, AO-2, or AO-3, and calcium stearate [Examples; Table 1].  Makabe et al. teach adding additional phosphite antioxidant compounds [0023].
Makabe et al. fail to specify that the phosphite antioxidant is an organic phosphite compound.  
However, Chen et al. adding 0.1 to 2 parts by weight (page 5) of an organic phosphite antioxidant, such as tris(2,4-ditert-butylphenyl) phosphite (page 6) in a polyoxymethylene composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 2 parts by weight of tris(2,4-ditert-
  Based on the total of the four claimed components, the amount taught by Chen et al. provides a range that overlaps the range of claim 11. 
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 4:  Based on the total of the four claimed components, Makabe et al. teach the claimed amount [Examples; Table 1].  
Regarding claim 8:  Based on the total of the four claimed components, Makabe et al. teach the claimed amount [Examples; Table 1].  
Regarding claims 12-13:  Makabe et al. teach hindered phenol AO-1 (triethyleneglycol-bis-[3-(3-t-butyl-4-hydroxy-5-methylphenyl)propionate]) [0032; Examples].
Regarding claim 14:  Based on the total of the four claimed components, Makabe et al. teach the claimed amount [Examples; Table 1].  
Regarding claim 15:  Makabe et al. teach aminic antioxidants [0018; Examples; Table 1].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-4, 6-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/612810. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 16/610386 in view of Makabe et al. (JP 06-256621 A). 
The copending application claims the composition with the exception of the metal carboxylate.
However, Makabe et al. teach adding 0.01 to 3.0 parts by weight of calcium stearate to an analogous stabilizer composition to improve the color stability of the composition [0021; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 3.0 parts by weight of calcium stearate 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that the skilled artisan would not have reasonably looked to Chen to solve a problem already solved by Makabe.  This is not persuasive because the rejection does not add a component to Makabe, but merely provides specificity to the phosphite antioxidant of Makabe.  Makabe et al. teach adding additional phosphite antioxidant compounds [0023].  Since there are only two options, an inorganic or an organic phosphite antioxidant, the skilled artisan would immediately envisage an organic phosphite antioxidant.  Chen et al. was added to strengthen the rejection of claim 1, and to provide the specific antioxidant taught in dependent claims.  Chen et al. adding 0.1 to 2 parts by weight (page 5) of an organic phosphite antioxidant, such as tris(2,4-ditert-butylphenyl) phosphite (page 6) in a polyoxymethylene composition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 2 parts by weight of tris(2,4-ditert-butylphenyl) phosphite as taught by Chen et al. as the phosphite antioxidant in Makabe et al. to stabilize the composition.  

The Applicant alleges that Makabe teaches away from using an organic phosphite.  This is not persuasive because Makabe et al. teach adding additional phosphite antioxidant compounds without limitation [0023].  
The Applicant has not responded properly to the double patenting rejections.  See MPEP 804(I)(B)(1).  Filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary.  Failure to do so in the next response will be considered non-responsive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763